Exhibit 10.1

FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “Amendment”) is made as of June 16, 2020, by and among ULTRA
RESOURCES, INC., a Delaware corporation and a debtor and debtor-in-possession
(the “Borrower”), each of the Lenders party hereto, and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Senior Secured Superpriority Debtor-In-Possession Credit Agreement,
dated as of May 19, 2020, among the Borrower, UP Energy Corporation, as Parent
Guarantor, the Administrative Agent, Wilmington Trust, National Association, as
Collateral Agent, and the Lenders and other parties from time to time party
thereto (the “Credit Agreement”);

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders constituting the Majority Lenders have agreed, as set forth herein, to
amend certain provisions of the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1.    Defined Terms. Unless the context otherwise requires or unless
otherwise expressly defined herein, the terms defined in the Credit Agreement
shall have the same meanings whenever used in this Amendment. Unless otherwise
specified, all section references in this Amendment refer to sections of the
Credit Agreement.

ARTICLE II.

AMENDMENTS TO CREDIT AGREEMENT

Section 2.1.    Defined Terms. Section 1.02 of the Credit Agreement is hereby
amended by amending and restating the following definitions in their entirety:

“Material Adverse Effect” means, other than (x) as a result of events related to
or leading up to and following the filing of the Chapter 11 Cases including the
events and circumstances surrounding the COVID-19 pandemic, (which, as of the
Petition Date, is ongoing) and its related economic impact), or that occur as a
result of implementation of the Plan of Reorganization, and any defaults under
agreements that have no effect under the terms of the Bankruptcy Code as a
result of the filing



--------------------------------------------------------------------------------

of the Chapter 11 Cases, and (y) the filing of the Chapter 11 Cases, any event,
change, effect, occurrence, development, circumstance, condition, result, state
of fact or change of fact, or the worsening of any of the foregoing (each, an
“Event”), that, individually or together with all other Events, has had or would
reasonably be expected to have, a material adverse effect on either (i) the
business, operations, assets, financial condition or results of operations of
the Parent Guarantor, the Borrower and their Restricted Subsidiaries, taken as a
whole, or (ii) the material rights and remedies available to the Administrative
Agent, the Collateral Agent and the Lenders, taken as a whole, in each case,
under the Loan Documents or (iii) the ability of the Credit Parties, taken as a
whole, to perform their payment obligations to the Lenders, in each case, under
the Loan Documents.

“Change in Control” means

(a)    any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act), shall at any time have acquired direct or indirect
beneficial ownership of voting power of the outstanding Equity Interests of
Ultra Petroleum having more than 35% of the ordinary voting power for the
election of directors of Ultra Petroleum; or

(b)    at any time Continuing Directors shall not constitute at least a majority
of the directors of Ultra Petroleum; or

(c)    Ultra Petroleum shall at any time cease to have beneficial ownership, and
the power to vote or direct the voting, of at least 100% of the outstanding
Equity Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or
indirect) has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act.

Section 2.2.    Amendment to Article VI (Conditions Precedent).

(a)    Section 6.02(d) is hereby amended and restated in its entirety to read as
follows:

“(d)    Validity and Priority of Liens. The Collateral Agent, for the benefit of
the Secured Parties, shall have valid, binding, enforceable, non-avoidable, and
automatically and fully and properly perfected Liens on, and security interests
in, the Collateral, in each case, having the priorities set forth in the Orders
(it being agreed and understood that the enforceability, validity and priorities
of such Liens on, and security interests in, the Collateral are subject to the
Carve-Out in all respects).”

Section 2.3.    Amendment to Article VII (Representations and Warranties).

(a)    Section 7.07(b) is hereby amended and restated in its entirety to read as
follows:

“(b)    [Reserved].”



--------------------------------------------------------------------------------

Section 2.4.    Amendment to Article VIII (Affirmative Covenants).

(a)    Section 8.06 is hereby amended by inserting “To the extent permitted by
the Bankruptcy Court or pursuant to a Court order, as and if applicable”
immediately before “Parent Guarantor”.

Section 2.5.    Amendment to Article X (Events of Default).

(a)    Section 10.01(b) is hereby amended by inserting “unless Borrower is
prohibited or excused from making any such payment by the Bankruptcy Court”
immediately after “Business Days”; and

(b)    Section 10.01(n) is hereby amended and restated in its entirety to read
as follows:

“(n)    the Restructuring Support Agreement is terminated by any party thereto
or otherwise any party thereto terminates the Restructuring Support Agreement as
to itself (other than (x) in a termination by the occurrence of any Noteholder
Termination Event and/or (y) a Termination Event available to any other party to
the Restructuring Support Agreement upon the occurrence of a Noteholder
Termination Event) in accordance with the terms thereof; or”.

Section 2.6.    Amendment to Schedule 9.01 (Milestones).

(a)    Schedule 9.01 is hereby deleted in its entirety and is amended and
restated as set forth on Exhibit A attached hereto.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1.    First Amendment Effective Date. This Amendment shall become
effective as of the date written above (such date, the “First Amendment
Effective Date”) upon the Administrative Agent receipt of counterparts of this
Amendment duly executed and delivered by the Borrower and the Lenders
constituting the Majority Lenders.

ARTICLE IV.

MISCELLANEOUS

Section 4.1.    Ratification of Agreements. The Loan Documents, as they may be
affected by this Amendment, are hereby ratified and confirmed in all respects.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.



--------------------------------------------------------------------------------

Section 4.2.    Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement (as they may be affected by this Amendment)
pertaining to Loan Documents apply thereto.

Section 4.3.    Governing Law. This Amendment and the rights and obligations of
the parties under this Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without regard
to principles of conflicts of laws to the extent that the same are not
mandatorily applicable by statute and the application of the laws of another
jurisdiction would be required thereby.

Section 4.4.    Jury Trial Waiver. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 4.5.    Counterparts; Fax. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.

Section 4.6. Administrative Agent Authorization. Each of the undersigned
Lenders, constituting the Required Lenders, hereby authorizes the Administrative
Agent to execute and deliver this Amendment on its behalf and, by its execution
below, each of the undersigned Lenders agrees to be bound by the terms and
conditions of this Amendment.

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/ Nicole
Kroll   Name: Nicole Kroll   Title: Assistant Vice President

[Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]



--------------------------------------------------------------------------------

[CONSENTING LENDER SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

[Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]



--------------------------------------------------------------------------------

Agreed and acknowledged:

 

ULTRA RESOURCES, INC., as Borrower By:   /s/ David W. Honeyfield   Name: David
W. Honeyfield   Title: SVP & Chief Financial Officer

[Ultra Resources - Signature Page to First Amendment to DIP Credit Agreement]

 



--------------------------------------------------------------------------------

Exhibit A

Schedule 9.01

Milestones

 

  1.

As soon as reasonably practicable, but in no event later than three (3) Business
Days after the Petition Date, the Bankruptcy Court shall have entered the
Interim DIP Order;

 

  2.

As soon as reasonably practicable, but in no event later than fourteen (14) days
after the Petition Date, the Debtors shall have filed with the Bankruptcy Court
the Plan of Reorganization and the Disclosure Statement;

 

  3.

As soon as reasonably practicable, but in no event later than forty (40) days
after the Petition Date, the Bankruptcy Court shall have entered the Final DIP
Order;

 

  4.

As soon as reasonably practicable, but in no event later than one hundred and
fifteen (115) days after the Petition Date, the Bankruptcy Court shall have
entered the Confirmation Order; and

 

  5.

As soon as reasonably practicable, but in no event later than one hundred and
forty-five (145) days after the Petition Date, the Plan Effective Date shall
have occurred.

As used in this Schedule 9.01, the following terms have the meanings specified
below:

“Disclosure Statement” means the related disclosure statement with respect to
the Plan of Reorganization that is prepared and distributed in accordance with,
among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
Rule 3018 of the Federal Rules of Bankruptcy Procedure and other applicable law,
and all exhibits, schedules, supplements, modifications and amendments thereto,
all of which shall be consistent in all material respects with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Required Lenders.